                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA


CONOCOPHILLIPS ALASKA, INC.,

                    Plaintiff,

             v.

FORREST WRIGHT; AMANDA
WRIGHT; NATHAN KEAYS; KELLY
KEAYS; ECO EDGE ARMORING,                 Case No. 3:19-cv-00311-SLG
LLC; DAVID BENEFIELD; WRIGHT
CAPITAL INVESTMENTS, LLC; and             Lead Case
DB OILFIELD SUPPORT
SERVICES,

                    Defendants.


CONOCOPHILLIPS ALASKA, INC.,

                    Plaintiff,

             v.

FORREST WRIGHT; AMANDA                    Case No. 3:20-cv-00072-SLG
WRIGHT; DAVID BENEFIELD;
WRIGHT CAPITAL INVESTMENTS,
LLC; and DB OILFIELD SUPPORT
SERVICES,

                    Defendants.


  ORDER TRANSFER FUNDS AND REAL ESTATE TO CONOCOPHILLIPS
                       ALASKA, INC.

      Before the Court at Docket 70 is the Non-Opposed Motion for Entry of Order

Transferring Funds to ConocoPhillips Alaska, Inc. from Certain Accounts

Previously Frozen, and Allowing Transfer of Alaska Real Estate Previously Frozen.



        Case 3:19-cv-00311-SLG Document 75 Filed 05/11/20 Page 1 of 4
This Court having entered orders pursuant to the stipulations filed by Plaintiff and

Defendant David Benefield (Document 66 – on behalf of himself and DB Oilfield

Support Services), Plaintiff and Defendant Nathan Keays (Document 68 – on

behalf of himself and Eco Edge Armoring, LCC) and Plaintiff and Defendant Kelly

Keays (Document 69), (see Orders at Dockets 72, 73, and 74), and the fact those

Defendants specifically disclaim any and all interest in, and do not oppose the

transfer of the funds listed below to ConocoPhillips Alaska, Inc. without any

limitations, along with Nathan and Kelly Keays’ agreement to transfer their

interest(s) if any, in certain real property to ConocoPhillips Alaska, Inc.

       IT IS HEREBY ORDERED that the financial institutions listed below (banks

and credit unions) along with Coinbase, Inc. of San Francisco, California, shall

transfer all monetary balances that are in the accounts listed below (and in

Coinbase’s instance all balances/funds in all accounts owned by Nathan Keays)

to ConocoPhillips Alaska, Inc. by issuing checks for those balances, made payable

to ConocoPhillips Alaska, Inc., and providing those checks to Attorney Timothy

Lamb at Delaney Wiles, Inc., 1007 West 3rd Avenue, Suite 300, Anchorage, Alaska

99501:1

      I.       Alaska USA Federal Credit Union

               a. Nathan Keays, Account No. 136899



1
 The checks shall be mailed certified mail return receipt requested, or hand-delivered to Mr. Lamb
at that address.

Case No. 3:19-cv-00311-SLG, ConocoPhillips Alaska, Inc., v. Wright, et al.
Order re Transfer of Funds and Real Estate
Page 2 of 4
           Case 3:19-cv-00311-SLG Document 75 Filed 05/11/20 Page 2 of 4
                  b. DB Oilfield Support Services, Account No. 4785982

                  c. Eco Edge Armoring, LLC, Account No. 1977951 (Checking)

                  d. Eco Edge Armoring, LLC, Account No. 1977951 (Savings)

       II.        Wells Fargo

                  a. Nathan & Kelly Keays, Account No. 3678290051

                  b. Nathan & Kelly Keays, Account No. 7963594507

       III.       Northern Skies Federal Credit Union

                  a. Nathan Keays, Account No. 24725

      IV.         Coinbase, Inc.2

                  a. An account in the name of Nathan Keays

          IT IS FURTHER ORDERED that Kelly Keays and Nathan Keays may

transfer any and all interests they may have in the following three pieces of real

property to Alaska Garage Condos Trust, whose address is PO Box 100360,

Anchorage, Alaska 99501-0360.3 The specific real property Kelly Keays and

Nathan Keays may transfer any ownership interest they may have to Alaska

Garage Condos Trust by Quitclaim Deed or otherwise, are:

                     1. UNIT 106, 79TH STREET GARAGETOWN PHASE 2, as

                         identified in the declaration recorded February 2, 2016 as


2
    In San Francisco, California.
3
  Kelly Keays represents she is not an owner of the two pieces of Alaska real property described
in subparagraphs 2 and 3 of this paragraph, title to them are held in her husband Nathan Keays’
name, and she has disclaimed any interest in them. At the request of Plaintiff, she has
Quitclaimed that purported interest or interests in the property.

Case No. 3:19-cv-00311-SLG, ConocoPhillips Alaska, Inc., v. Wright, et al.
Order re Transfer of Funds and Real Estate
Page 3 of 4
              Case 3:19-cv-00311-SLG Document 75 Filed 05/11/20 Page 3 of 4
                      Reception No. 2016-004204-0, and amendments thereto and

                      as shown on floor plans and as-built survey filed under Plat No.

                      2016-17, records of the Anchorage Recording District, Third

                      Judicial District, State of Alaska.

                  2. UNIT 11 EAGLE RIVER GARAGES, as identified in the

                      declaration recorded May 22, 2019 in as Reception No. 2019-

                      016602-0, and amendments thereto and as shown on floor

                      plans and as-built survey filed under Plat No. 2019-43, in the

                      office of the Recorder for the Anchorage Recording District,

                      Third Judicial District, State of Alaska.

                  3. UNIT 12 EAGLE RIVER GARAGES, as identified in the

                      declaration recorded May 22, 2019 in as Reception No. 2019-

                      016602-0, and amendments thereto and as shown on floor

                      plans and as-built survey filed under Plat No. 2019-43, in the

                      office of the Recorder for the Anchorage Recording District,

                      Third Judicial District, State of Alaska.

       DATED this 11th day of May, 2020 at Anchorage, Alaska.

                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE




Case No. 3:19-cv-00311-SLG, ConocoPhillips Alaska, Inc., v. Wright, et al.
Order re Transfer of Funds and Real Estate
Page 4 of 4
         Case 3:19-cv-00311-SLG Document 75 Filed 05/11/20 Page 4 of 4
